BY THE COMMISSION.
By this petition, Air Florida, Inc. seeks to amend its schedule to delete its midday round-trip flight between Miami and Pensacola-Panama City, Monday through Friday.
Pursuant to Order No. 14367 entered June 12, 1978, the commission granted Air Florida, Inc. temporary authority to operate from Pensacola and Panama City, restricted to those schedules set forth within Order No. 14367. Thereafter, in Order No. 14484 the commission authorized the addition of one evening round-trip flight to and from Pensacola and Panama City, commencing August 1, 1978.
Air Florida now requests deletion of the flights set forth below because of low load factors and lack of public demand for the flights. The deletion is limited to Monday through Friday. Air Florida intends to continue this flight on Saturday and Sunday.
We have considered the request and found same to be reasonable. Therefore, in consideration of the above, it is ordered that Air Florida, Inc. is hereby authorized to delete the following flights, Monday through Friday, effective immediately —
#23 MIA 1300
#28 PNS 1345
PFN 1425
PNS 1330
PFN 1410
MIA 1640
It is further ordered that any further modifications to this temporary authority schedule shall be submitted to the commission staff without the necessity of bringing the matter before the full commission inasmuch as schedule changes for all other intrastate flights are routinely handled by commission staff.